Title: To Thomas Jefferson from Charles Willson Peale, 22 October 1805
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Museum Octr 22d. 1805.
                  
                  I have just returned from the Country, where my young family was during the late fever, and found with my Son Rubens here your favors of the 6th and 9th Instant   with latter he received the Fox Skins and the living Marmotte, it is a handsome little Animal, smaller and much more gentle than our Monax & I expect like it will not eat during the Winter, for this eats but little at present. It shall be keept in a Warm Room for tryal.
                  I am surprised to see the Magpie so correctly like that of Europe, for I have always found some difference in the Birds which has been described as belonging to both continants. It is interresting to get the livig one in good condition, for a better comparission and also to give it a place near one I have from Great Britain handsomely mounted.
                  I am very thankful for these additions to the Museum every thing that comes from Louisana must be interresting to the Public.
                  As soon as Mr. Elwood brings your small Polygraph the Machinery of it shall be corrected. I have but little doubt that we have found out the cause; the fault of my Workman in making use of an improper Prick-punch in forming the holes of the Pen-bar, as mentioned in my letter of the 14th. Ult. I will add the Pen tubes of Mr. Hawkins’s late invention, so that you may have your choise of all sorts, and I beleive some improvement may be made in the form of those for holding the Nibs: giving them a greater holt of the quill. I am doubtful whether I can use the screw advantageously with Mr Hawkins, at least I have not yet pleased myself with the tryals I have made.   The holding of the points of the Pens strait and exactly alike, also firm in the Tubes, With the use of the Screw, all of which I esteem important to the use of the Polygraph, and as I value the Instrument, will spare no pains to perfect it.
                  It gives me concern that the Polygraph you use at Washington is liable to be affected by a change of the air. this must be the case with all of the Box form, but more so in the larger than in the smaller size—A well made desk is certainly preferable for a permanent situation, and the trible Pens better than the double, provided the Pen-bar is made with truth, but this not very easy to be done.   I wish you to examine the holes which receive the Pivots at the Pen-bar, to see if they have worn much, I conceive you must have wrote a great deal with it.
                  I am dear Sir with much esteem your friend
                  
                     CW Peale
                     
                  
               